PER CURIAM.
The appellants in this case appeared specially, but not to raise the question of jurisdiction of their persons. Their theory was that they were adverse claimants, and that because they resided in other states, and the films which the court was asked to require them to surrender were in other states, the United States District Court for the Southern District of New York had no jurisdiction to make any summary order in the premises. No motion was ever made to quash the service of process nor was any exception taken to it, either in the District Court or in this court. Conceding the service of process to have been invalid, the objection was waived.
The orders of Judge Mayer are affirmed, except that the reference to the film known as “Tillie’s Punctured Romance” should be stricken out from the order in the case of the Progressive Investment Company.